Exhibit 2 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement of Schedule 13D/A is filed on behalf of each of the undersigned and that all subsequent amendments to this Schedule 13D/A shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. Dated:July 10, 2008 /s/Patrick Soon-Shiong Patrick Soon-Shiong /s/Steven H. Hassan Steven H. Hassan THE THEMBA 2 By: /s/Steven H. Hassan Steven H. Hassan, Trustee THE THEMBA 2 By: /s/Steven H. Hassan Steven H. Hassan, Trustee CALIFORNIA CAPITAL LIMITED PARTNERSHIP By: Themba LLC, its general partner By: /s/Steven H. Hassan Name: Steven H. Hassan Title: Manager THEMBA LLC By: /s/Steven H. Hassan Name: Steven H. Hassan Title: Manager
